Elliott, J.
The only question urged here for the reversal of the judgment and proceedings below is, that the court. erred in holding that the devise to the Catholic Church of St. Vincent de Paul is a valid one.
The devise to the church is a bequest of personal, and not of real estate, and can only be executed under the will after the death of the appellant. True, the fund devised is to be the proceeds of real estate, which is required to be sold and converted into personalty before the distribution can be made or the devise executed. The real estate from which the fund devised is to be raised is given to the appellant during her natural life, and it is only after her death that it is directed to be sold, and the proceeds distributed under the will, one moiety to the church named in the will. It was proper that the appellant should have partition, and the third of the estate devised to her in fee separated from the remainder, which she only holds for life, and given to her in severalty. But it is difficult to perceive what legal interest she can have in the determination of the question, at this time, as to whom the proceeds of that part of the property, when it shall be sold after her death, shall be dis-' tributed. The appellant claims under the will by which she holds that part of the estate during her life, and we cannot see that she has any legal interest in the question of what disposition shall be made of its proceeds after her death. We think that question is not properly before us on this appeal. It is prematurely raised, and by a party having no interest in its decision; and, therefore, it is neither necessary nor proper that we- should here determine whether the bequest to the church is valid or void. If there *414was any error in the ruling of the Circuit Court touching that question, it did not injure the appellant, and she cannot, therefore, complain of it.
D. P. Baldwin, for appellant.
N. O. Boss and B. P. Effmgev, for appellee.
The judgment is affirmed, with costs.